Citation Nr: 1620055	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-42 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

 1.  Whether the Veteran's March 2003 VA Form 9 (substantive appeal) was timely filed on the issue of service connection for an asbestos-related lung disorder.
 
 2.  Entitlement to an earlier effective date than April 3, 2007, for a grant of service connection for an asbestos-related lung disorder.
 
 3.  Entitlement to an initial compensable rating prior to March 8, 2010, and to an initial rating greater than 10 percent prior to March 7, 2011, and greater than 30 percent thereafter, for an asbestos-related lung disorder.
 
 4.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from December 1947 to November 1956 and from April 1957 to March 1961.  The Veteran died in May 2012 and the Appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted the Veteran's claim of service connection for an asbestos-related lung disorder and assigned a zero percent rating effective April 3, 2007.  

In August 2010, the RO assigned a higher initial 10 percent rating effective March 8, 2010, for the Veteran's service-connected asbestos-related lung disorder.  In November 2011, the RO assigned a higher initial 30 percent rating effective March 7, 2011, for the Veteran's service-connected asbestos-related lung disorder.  Because the initial ratings assigned to the Veteran's service-connected asbestos-related lung disorder are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board previously remanded this case in April 2012 for further development.  

Subsequently, the Veteran died in May 2012.  Thereafter, in July 2012, the appellant submitted an Application for Burial Benefits as well as statement requesting to be substituted in the appeal.  In this regard, for claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Accrued benefits are payable to the surviving spouse or qualified children, under 18 years of age (23 years of age if in school), of the veteran.  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial based upon receipts presented.  

By way of background, in a May 2014 rating decision, the AOJ granted service connection for the cause of the Veteran's death and established basic eligibility to Dependents' Educational Assistance.  In a June 2014 letter to the appellant, the AOJ granted a total payment of $2000.00 for payment of burial expenses.  However, a receipt for funeral expenses shows that the appellant actually paid $3,195.00.  As there was no surviving spouse or qualified children, in May 2016, the Agency of Original Jurisdiction (AOJ) entered a determination in which the appellant was found to be a proper substitute claimant based on the fact that she paid expenses associated with the Veteran's last illness and or burial.  

As noted in the Board's prior remand, the issue of whether there was clear and unmistakable error (CUE) in an April 11, 2001, rating decision, which denied the Veteran's claim of service connection for an asbestos-related lung disorder, has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the Veteran's CUE claim and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, the Board notes that this appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the Board's prior April 2012 remand, the Board directed the AOJ to issue a statement of the case (SOC) to the Veteran and his representative on the issue of whether the Veteran's March 2003 VA Form 9 (substantive appeal) was timely filed with respect to the issue of service connection for an asbestos-related lung disorder.  A copy of the SOC was to be included in the claims file and the claim was only to be returned to the Board if the Veteran perfected a timely appeal.  Likewise, the Board directed the AOJ to issue a SOC to the Veteran and his representative on the issue of entitlement to a TDIU.  Again, a copy of the SOC was to be included in the claims file and the claim was only to be returned to the Board if the Veteran perfected a timely appeal.  The Board also directed the AOJ to contact the Veteran and/or his representative and ask him to identify all VA and non-VA clinicians who had treated him for an asbestos-related lung disorder since his service separation and obtain all VA treatment records which have not been obtained already.  Thereafter, the AOJ was directed to review all evidence received since the last prior adjudication, readjudicate the Veteran's claims and issue a supplemental statement of the case.  A review of the record reveals that none of these actions were accomplished.  Thus, in order to comply with the Board's April 2012 remand, the AOJ must take additional action.  See Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, a review of the VBMS and Virtual VA record appears to indicate that certain records, including the Veteran's April 2010 notice of disagreement and the SOC issued with respect to the claims for a higher rating and earlier effective as well as the April 2012 Board decision, may be missing from the Veteran's electronic record.  As such, while on remand, the AOJ should ensure that all outstanding paper documents are associated with the Veteran's electronic record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all outstanding paper documents with the Veteran's VBMS record, to specifically include the Veteran's April 2010 notice of disagreement, the SOC issued with respect to the claims for a higher rating and earlier effective, and the April 2012 Board decision.  If this records are no longer available, it should be clearly noted in the record.  

2.  Issue an SOC to the appellant and her representative on the issue of whether the Veteran's March 2003 VA Form 9 (substantive appeal) was timely filed with respect to the issue of service connection for an asbestos-related lung disorder.  A copy of any SOC issued should be included in the electronic record.  This claim should be returned to the Board for further appellate consideration only if the appellant perfects a timely appeal.
 
3.  Issue an SOC to the appellant and her representative on the issue of entitlement to a TDIU.  A copy of any SOC issued should be included in the electronic record.  This claim should be returned to the Board for further appellate consideration only if the appellant perfects a timely appeal.
 
4.  Contact the appellant and her representative and ask her to identify all VA and non-VA clinicians who treated the Veteran for an asbestos-related lung disorder since his separation from service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the electronic record.
 
5.  Review all evidence received since the last prior adjudication and readjudicate the issues on appeal.  If the determination remains unfavorable to the appellant, then the AOJ should issue a supplemental SOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the appellant and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




